department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date il dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we made this determination for the following reason s you are not organized and operated as a cooperative under r c sec_501 your articles of incorporation are not written to comply with sec_501 you are not democratically controlled by your members your members’ rights and interests are not determined in proportion to their business with you you retain funds in excess of expenses but do not describe the use of this reserve and you failed to provide adequate_records to determine each members’ rights and interest in the funds you maintain furthermore you do not perform the activities of a mutual ditch or irrigation company under sec_501 finally you failed to show that percent of your income is received from your members for the sole purpose of meeting income and expenses based upon a review of the materials you submitted you are not described in sec_501 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number tax_exempt_and_government_entities_division date date legend you r applicant we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below l facts you were organized as a nonprofit corporation under the laws of state on date your articles state that you are organized exclusively for charitable educational and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under r c sec_501 specifically you were formed to provide a means of local representation on a statewide basis regarding policies and activities dealing with reservoir storage and delivery within the state you describe yourself as a support organization for mutual ditch and irrigation companies in state you filed form_1024 application_for recognition of exemption under sec_501 on date for recognition as an sec_501 mutual ditch or irrigation company or like organization activities you hold one conference workshop every year the purpose of this two day workshop is to increase awareness of dam and canal safety construction and technology the first day is a field trip to a dam or canal near the conference site the second day is a workshop on topics such as dam engineering construction operation maintenance rehabilitation and safety vegetation control project management and technological advances you publish a newsletter three to four times a year that includes stories about dam canal repair and operation maintenance tips and grant applications deadlines you intend to conduct focus groups on various topics including whether recreational users should share the costs of dam operation and about how problems should be resolved with the forest service you provide no indication whether any focus groups have been conducted or are planned for the future you also intend to perform some lobbying but you fail to describe these activities cooperative structure you have four membership classes two voting classes and two non-voting the voting classes include individuals or associations that own or operate private municipal or county water storage or delivery systems yearly membership dues for individuals are dollar_figurex which includes attendance for one individual at the annual workshop and one vote yearly membership dues for associations are dollar_figurex which includes registration for three representatives and three votes voting members establish policy by resolution amend the bylaws and conduct other business at the annual meeting the non-voting classes called affiliate members and sustaining affiliate members include individuals or representatives from private firms corporations or agencies with an interest in water storage and delivery systems these members do not own or operate such systems yearly membership dues for affiliate members are dollar_figurex which includes attendance for one individual at the annual workshop but no voting rights yearly dues for sustaining affiliate members are dollar_figurex which includes attendance for three and a booth for display of products at the annual workshop but no voting rights failure to pay membership dues results in the member whether voting or non-voting being dropped from the membership and the list of members currently percent of your income is from membership dues paid_by all four membership classes you do not specify how much income is derived from each class additionally department has agreed to contribute up to dollar_figurey for expenses related to your annual workshop this amount will be paid directly to the annual workshop’s host your yearly expenses are approximately half the amount received from membership dues the rights and interests of your members in your annual savings are not determined in proportion to their business with you you therefore do not keep the records necessary to determine at any time each member's rights and interests in such savings including assets acquired with the savings furthermore you do not intend to make distributions of surplus funds to your members upon dissolution you distribute any gains from the sale of an appreciated asset for one or more exempt purposes within the meaning of sec_501 ll law sec_501 provides for the exemption of benevolent life_insurance_companies of a purely local character mutual_ditch_or_irrigation_companies mutual_or_cooperative_telephone_companies or like organizations but only if percent or more of the income consists of amounts collected from members for the sole purpose of meeting losses_and_expenses sec_1_501_c_12_-1 states that an organization described in sec_501 must receive at least percent of its income from amounts collected from members for the sole purposes of meeting losses_and_expenses if an organization issues policies for stipulated cash premiums or if maintains investments from which more than percent of its income is derived it is not entitled to exemption on the other hand an organization may be entitled to exemption although it makes advance assessments for the sole purpose of meeting future losses_and_expenses provided that the balance of such assessments remaining on hand at the end of the year is retained to meet losses_and_expenses or is returned to members it requires advance deposits to cover the cost of the insurance and revrul_68_564 1968_2_cb_221 determined that a mutual company whose members were the owners of river front property formed to contract with the federal government to prevent erosion of river banks qualified for exemption under sec_501 as a like organization the term like organization as used in this section applies to organizations that are similar to any one of the types of organizations specified in that section therefore the mutual company was like a mutual ditch or irrigation company because the construction and maintenance of improvements that protected the river banks from damage or destruction by erosion preserved the usefulness of the members’ surrounding lands in the same way that the furnishing of water by mutual_ditch_or_irrigation_companies enables their members to reclaim and preserve land for useful purposes revrul_72_36 1972_1_cb_151 sets forth certain requirements cooperative companies must meet for exemption under sec_501 the rights and interests of the members in the savings of an organization should be determined in proportion to their business with the organization the interests of members in the savings of the organization may be determined in proportion to either the value or the quantity of the services purchased from the organization provided such basis is realistic in terms of actual cost of the services to the organization funds retained in excess of those currently needed for such purposes as retiring indebtedness incurred in acquiring assets expanding the services of the organization or maintaining reserves for necessary purposes must be reasonable in light of the organization’s business needs whether there is an improper accumulation of funds depends upon the particular circumstances of each case the organization’s records must show each member's rights and interests in the funds it retains amember’s rights and interest cannot be forfeited upon dissolution or termination upon dissolution gains from the sale of an appreciated asset should be distributed to all persons who were members during the period which the asset was owned by the organization in proportion to the amount of business done by such members during that period insofar as is practicable revrul_81_109 1981_1_cb_347 determined that a mutual ditch company that operated in a traditional manner consistent with the provisions of a particular state statute may qualify for exemption under sec_501 even though it does not satisfy the requirements of revrul_72_36 supra the mutual ditch company in question was created in to maintain and operate an irrigation system for the use and benefit of its members membership was obtained through the purchase of stock that entitled the holder to certain water rights and the services of the organization the shares of stock were assessable to provide funds to operate and maintain the irrigation system if a member failed to pay the assessment a lien was placed on the stock that could be collected through a forced sale of the stock the member’s interest in the organization would then be extinguished and the former member would have no claim on the organization’s assets upon dissolution or otherwise furthermore upon dissolution only current members would receive a distribution of the company's gains the mutual ditch company’s operations were consistent with state law but not with revrul_72_36 supra the service noted that the organization was created prior to the enactment of the earliest tax legislation pertaining to mutual ditch and irrigation companies and had continued to operate ina traditional manner since that time the lack of changes in the applicable federal_law indicated congress’ intent that mutual ditch and irrigation companies operated in the manner and under the circumstances described above would qualify for exemption under sec_501 in 44_tc_305 acq 1966_1_cb_3 the tax_court stated that an organization must meet certain common_law requirements in order to be a cooperative which include democratic control of the organization by members operation at cost for the benefit of the members and the subordination of capital in lake petersburg association v commissioner 33_tcm_259 the tax_court held among other things that the lake petersburg association was not tax-exempt under sec_501 or the association was formed in part to own construct maintain and control a lake and its adjacent recreational facilities the service determined that the association had income_tax deficiencies in the years spanning from to1967 as part of its defense the association argued that it was exempt from taxation under sec_501 specifically the association argued that it was exempt under sec_501 as an organization like a mutual ditch or irrigation company the court rejected this argument because t he purpose and operation of these two types of organizations are clearly different lll rationale an organization seeking exemption under sec_501 must satisfy three requirements first it must be organized and operated as a cooperative the organizational and operational tests second it must conduct activities described in sec_501 the activities test’ finally it must derive at least percent of its income from members solely for the sole purpose of meeting expenses and losses the income source test the materials you submitted state that you are seeking recognition as an sec_501 as a mutual ditch or irrigation company or like organization based upon a review of your application you are not described in l r c sec_501 as explained below organizational and operational_test an organization meets the requirements of the organizational and operational tests if it is organized and operated under both the common_law definition and the requirements of revrul_72_36 1972_1_cb_151 under the common_law a cooperative organization exhibits three characteristics democratic control by the members operation at cost and subordination of capital 44_tc_305 acq 1966_1_cb_3 additionally a cooperative organization must meet the five requirements of revrul_72_36 1972_1_cb_151 you do not meet the requirements of the organizational_test your articles are written to comply with r c sec_501 not ilr c sec_501 as such your articles exhibit none of the cooperative principles furthermore your articles do not contain any of the statements required by revrul_72_36 you also do not meet the requirements of the operational_test you are not democratically controlled by your members only half of your membership classes have the right to vote and of those classes one receives more votes than the other additionally you do not operate according to the requirements of revrul_72_36 first your members’ rights and interests are not determined in proportion to their business with you rather membership dues are determined based on the member’s commercial nature and ownership_interest second you retain funds in excess of your expenses but you do not indicate whether funds kept in excess of those needed to meet current losses_and_expenses are kept solely to meet future losses_and_expenses third you fail to provide evidence of record keeping adequate to determine each member's rights and interests in the funds retained fourth members’ rights and interests may be forfeited finally upon dissolution you distribute any gains from the sale of an appreciated asset for one or more exempt purposes within the meaning of sec_501 rather than to your members in proportion to the amount of business done by such members during the period you owned that asset you would be relieved of the need to meet the last two requirements of revrul_72_36 if you were a mutual ditch company operated in the traditional manner consistent with the provisions of state law revrul_81_109 1981_1_cb_347 however you are organized as a nonprofit corporation under state law not as a mutual ditch company therefore you are neither organized nor operated as an r c sec_501 organization activities test second you do not perform the activities of a mutual ditch company or like organization under il r c sec_501 revrul_81_109 1981_1_cb_347 describes a traditional ditch and irrigation company as an organization created to maintain and operate an irrigation system for the use and benefit of its members you act as a support organization for mutual ditch and irrigation companies in state not as a mutual ditch and irrigation company itself thus you do not qualify as a mutual ditch or irrigation company under sec_501 because you do not operate as such the term like organizations applies to organizations that are similar to any one of the types of organizations specified in that section see lake petersburg assoc v comm’r 33_tcm_259 determining that a recreational lake association was not like a mutual ditch or irrigation company because t he purposes and operation of these two types of organizations were clearly different for example revrul_68_564 1968_2_cb_221 determined that a mutual company whose members were the owner of a river front property formed to contract with the federal government to prevent erosion of river banks qualified for exemption as a like organization under sec_501 this company was like mutual ditch or irrigation company because the construction and maintenance of improvements that protect river banks from damage or destruction by erosion preserves the usefulness of the members’ surrounding lands in the same way that the furnishing of water by mutual_ditch_or_irrigation_companies enables their members to reclaim and preserve land for useful purposes however your activities are not like those of a mutual ditch or irrigation company therefore you fail to meet the requirements of the activities test under r c sec_501 income source test finally you failed to show that percent of your income is received from your members for the sole purpose of meeting income and expenses a member is an individual who has the right to elect the governing board_of the cooperative and be involved in the operations of the organization puget sound plywood t c pincite only two of your four membership classes are members within the meaning of ilr c sec_501 you fail to state what percentage of your income comes from each class furthermore your funds may be retained for any purpose not for the sole purpose of meeting losses_and_expenses therefore you fail to prove that you meet the requirements of the income source test conclusion based on the foregoing you do not qualify as an sec_501 organization you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete this declaration must be signed by an elected officer a member of the board_of directors or a trustee rather than an attorney or accountant you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t3 constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations
